Citation Nr: 1604998	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  05-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating greater than 30 percent for herpes simplex II (HSV) prior to December 17, 2007, and a rating greater than 10 percent for HSV on and after December 17, 2007.

2.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to February 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claims file rests with the RO in Anchorage, Alaska.

The Veteran testified at a hearing before the undersigned in July 2006.  A transcript of that hearing is associated with the claims file.

In July 2007, the Board granted a 70 percent evaluation for the Veteran's PTSD and remanded the issues of entitlement to an evaluation greater than 70 percent for PTSD and an evaluation greater than 10 percent for HSV.  In an August 2009 rating decision, a 30 percent evaluation was granted for HSV, effective May 12, 1998, and a 10 percent evaluation was assigned, beginning on December 17, 2007.  Although the Board noted in June 2011 that the grant of 30 percent constituted a full grant of benefits for the appeal of an increased rating for HSV prior to December 17, 2007 because 30 percent is the maximum evaluation available under the diagnostic criteria, the Board finds that the Veteran's HSV was evaluated under the incorrect rating criteria.  As explained below, an increased rating greater than 30 percent is warranted for HSV, and her claim is evaluated herein under the proper rating criteria for viral infections of the skin.  

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire time period on appeal, the Veteran's HSV has been manifested by constant or near-constant systemic therapy, including immunosuppressive drugs, required during the preceding 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for HSV have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7820-7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in August 2003 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran most recently underwent a VA examination to assess the severity of her HSV in February 2014.  Review of the examination report reflects that it is adequate to determine the severity of the Veteran's HSV, as it describes the Veteran's symptoms with sufficient detail to assess the severity under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded a hearing before the undersigned in July 2006.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The Veteran's representative and the undersigned asked questions to ascertain the current symptomatology of the Veteran's HSV.  Although additional pertinent evidence was identified by the Veteran, the Board remanded the Veteran's claims to obtain the identified evidence.  This evidence has been associated with the claims file, and considered by the Board in its decision herein.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the evaluation must be based on the overall recorded history of a disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505   (2007).

The Veteran's herpes is currently rated under 38 C.F.R. § 4.116, Diagnostic Code 7610.  Diagnostic Code 7610 provides that disease or injury of the vulva is to be rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is for application for symptoms that require continuous treatment.  38 C.F.R. § 4.116, General Rating Formula.  A maximum 30 percent rating is warranted when the symptoms are not controlled by continuous treatment.

In August 2003, the Veteran underwent a VA skin examination.  The Veteran reported outbreaks of HSV with every menstrual period and which lasted up to three weeks.  She indicated that she was taking Famvir for suppression of HSV outbreaks, which she took on a daily basis.  She noted that she took an antiviral medication as soon as she began experiencing symptoms of an HSV outbreak.  The diagnosis was HSV requiring continuous medical treatment.

A February 2004 private treatment record reflects that the Veteran was prescribed Valtrex once per day to treat her HSV.  She was instructed to take one pill every day and was given refills for one year.

In June 2005, the Veteran underwent another VA skin examination. The Veteran reported that she took acyclovir for her HSV, but that she sometimes forgot to take the medication every day.  She noted intermittent blisters, itching, and pain.  She also reported that she took valcyclovir.  The diagnosis was HSV.  

During her July 2006 hearing before the Board, the Veteran testified that she experienced constant problems with HSV, and that she had two to three outbreaks every month which lasted between a few days to a few weeks.  She indicated that her outbreaks were not controlled by medication.

VA treatment records from 2001 through 2012 show diagnoses of recurrent HSV.  Treatment included prescriptions of acyclovir, Famvir, and Valtrex.  The records indicate that Valtrex was the most helpful of the medications prescribed.  All medications were prescribed to be taken on a daily basis.  In February 2004, the Veteran reported frequent HSV outbreaks not controlled with medication.  A December 2005 VA treatment record notes the Veteran's complaints of HSV outbreaks nine times per year which decreased while taking acyclovir.  The treatment record reflects that the Veteran was prescribed acyclovir for HSV, to be taken two times per day.  An April 2006 record reveals that the Veteran was still prescribed acyclovir two times per day.  She noted that her HSV had decreased in severity but her outbreaks were still occurring every two to three weeks.  A December 2007 VA treatment record indicates that the acyclovir was not very effective in decreasing the Veteran's HSV outbreaks, and that she wanted to begin taking Valtrex again.  The VA physician prescribed valcyclovir two times per day.  An April 2008 VA treatment record notes that the Veteran was prescribed Valtrex on a daily basis to treat her HSV.  

In June 2009, the Veteran underwent a VA examination.  She reported monthly outbreaks of HSV which occurred during her menstrual period and lasted from five to seven days.  She stated that she was taking Valtrex.  The Veteran was not physically examined.

In February 2014, the Veteran underwent another VA examination.  The Veteran reported a history of regular HSV outbreaks, which were made worse with stress.  She reported that she used acyclovir as a suppressive agent, and that she took the medication when she felt an outbreak coming.  She noted that the medication made the outbreak shorter, but did not stop the symptoms from occurring.  The diagnosis was HSV.  The examiner noted that the Veteran took acyclovir on a constant or near-constant basis during the prior 12 months.

After a thorough review of the evidence of record under the laws and regulations set forth above, the Board concludes that a 60 percent rating is warranted for the Veteran's herpes, under Diagnostic Code 7806. 

The Board acknowledges that the Veteran's HSV is currently rated under Diagnostic Code 7610 for disease or injury of the vulva.  Diagnostic Code 7610 provides for a maximum 30 percent disability rating.  However, 38 C.F.R. § 4.118, Diagnostic Code 7820 states that viral infections of the skin not listed elsewhere are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

The Veteran's HSV is currently rated as 30 percent disabling prior to December 17, 2007, and 10 percent disabling from December 17, 2007.  Diagnostic Code 7806 for dermatitis provides for a 30 percent evaluation when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas area affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A maximum 60 percent evaluation is for application when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the preceding 12-month period.  Id.  The medical evidence in this case shows that the Veteran has had prescriptions for immunosuppressive medication on a constant or near-constant basis throughout the period of her appeal.  In that regard, the medical evidence reflects that she has either been prescribed acyclovir, Famvir, or Valtrex with direction to take the medication on a daily basis since 2001.  Although her outbreaks may not appear on a daily basis, the evidence shows that she takes a systemic immunosuppressive medication on a constant or near-constant basis for treatment of her service-connected HSV.  Accordingly, an increased rating of 60 percent is warranted for her HSV under Diagnostic Code 7806.  As 60 percent is the highest disability rating available under Diagnostic Code 7806, an increased rating greater than 60 percent is not warranted under those criteria.

An increased rating greater than 60 percent is also not for application under any other pertinent rating criteria, as the evidence does not show that the Veteran's HSV appears on her face.  38 C.F.R. § 4.118, Diagnostic Code 7800.  None of the other pertinent diagnostic codes provide for an evaluation greater than 60 percent.

Accordingly, a 60 percent rating, but no greater, for HSV is granted.  38 C.F.R. § 4.3.  There is no basis for a staged rating for this disability during the pertinent time period, as the Veteran's symptoms have remained consistent throughout the entire appeal period.  See Hart, 21 Vet. App. at 509-10.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  A rating in excess of 60 percent is provided for certain manifestations of the service-connected HSV, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's HSV.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to an increased rating of 60 percent, but no greater, for HSV is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's claim for entitlement to an increased rating for PTSD was remanded by the Board in June 2011, in part, to obtain an updated VA examination regarding the severity of the Veteran's PTSD.  Although an examination was conducted in February 2014, review of the report reflects it to be inadequate, as it does not provide sufficient detail to rate the Veteran's PTSD under the pertinent rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  In that regard, although the examiner reported some of the Veteran's PTSD symptoms, the examiner failed to provide an objective mental status examination or remark on any of the symptoms suggested in the medical evidence of record but unclear for evaluation purposes, such as memory loss, suicidal ideation, and impaired family relationships.  In fact, the examiner provided no independent analysis in the examination report.  The Board does not find this examination report to be probative, as it provides no medical analysis or insight into the Veteran's psychiatric status sufficient to determine an appropriate rating for her disability.  As the February 2014 VA examiner failed to provide an objective mental examination of the Veteran, the Board does not find the examination to be adequate in this case.  Accordingly, the Veteran's claim must be remanded for a new VA examination.

With regard to the Veteran's claim for entitlement to a TDIU, an examination is necessary to determine the impact of the Veteran's service-connected disability upon her employability.  Additionally, this issue is inextricably intertwined with the issue of entitlement to an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Therefore, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of her PTSD.  The entire claims file must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's testimony; the statements provided by the Veteran's husband; the VA treatment records; the prior VA examination reports; and the private medical evidence.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, and must conduct a complete mental status examination.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

2.  The Veteran should be scheduled for a VA general medical examination to determine whether the Veteran's service-connected disabilities, considered in combination, render her unemployable.  The examiner must elicit from the Veteran and record for clinical purposes her full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, render her unable to obtain or retain substantially gainful employment consistent with her education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that it is her responsibility to report for the scheduled VA examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice was sent to the Veteran's most recent address of record.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issues on appeal.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and her representative.  The supplemental statement of the case must address whether the claim for an increased rating for PTSD and for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015); see also 38 C.F.R. § 4.16(b).  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


